EXHIBIT 10.14

KRONOS INCORPORATED

SUMMARY OF COMPENSATION ARRANGEMENTS WITH DIRECTORS

The Board of Directors (the “Board”) of Kronos Incorporated (“Kronos”) has
approved compensation arrangements for non-employee directors of Kronos.
Pursuant to these arrangements, Kronos compensates non-employee members of the
Board through a mixture of cash and equity-based compensation. Each non-employee
director receives a quarterly retainer of $1,250 for his services as a director
and $2,750 for each Board meeting attended. Each member of the Audit Committee
and Compensation Committee receives $2,000 for all telephonic meetings in excess
of 45 minutes and for each committee meeting attended that is not held on the
same day as or the day before a scheduled Board meeting, and $1,000 for each
committee meeting which is held on the same day as or the day before a scheduled
Board meeting. In addition, the chairman of the Audit Committee of the Board of
Directors receives a quarterly retainer of $1,500 and each member of the Audit
Committee receives $500 quarterly. The chairman and members of the Compensation
Committee receive a quarterly retainer of $1,500 and $500 respectively and the
chairman of the Nominating Committee receives a quarterly retainer of $500.
Kronos also reimburses expenses incurred by non-employee directors to attend
Board and committee meetings.

Each non-employee director receives an annual stock option grant to purchase
shares of Kronos’ common stock at a price equal to the fair market value of
Kronos’ common stock on the date of grant, so long as that director meets the
stock ownership guidelines established by the Board. Pursuant to the terms of
Kronos’ 2002 Stock Incentive Plan, as amended and restated, the number of shares
underlying each such annual option grant is 6,750, subject to increase (up to a
maximum of 7,500 shares annually) or decrease in the discretion of the Board.
Pursuant to stock ownership and retention guidelines adopted by the Board, each
director is required to purchase a minimum of $100,000 worth of Kronos stock
valued at time of purchase and to maintain this minimum amount of stock
ownership throughout his tenure on the Board. New directors have three years
after their election to the Board to purchase this minimum amount at the rate of
at least one-third per year.

Directors who are also Kronos employees do not receive cash or equity
compensation for service on the Board in addition to compensation payable for
their service as employees of Kronos.